DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claim(s) 1 — 4, 6 – 7, 9 – 19 and 21 — 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Buryak et al (WO 2015/051881 A1).
With regard to Claims 1, 3 and 23, Buryak et al disclose a polyethylene composition
comprising an ethylene homopolymer fraction, therefore component, (A) having a melt flow
rate of 150 to 350 g/10 min (page 11, lines 4 — 6) and a copolymer fraction (B) that is an
ethylene copolymer (page 11, lines 11 — 15); the polyethylene composition has a melt flow rate
of 0.67 and shear thinning index of 19.7 (CE2, Table 1); a component (A) having a weight
average molecular weight that is lower than the weight average molecular weight of component
(B) is disclosed, because the melt flow rate of component (A) is necessarily higher than the melt
flow rate of component (B); a viscosity of 116 kPa s is disclosed (CE2. Table 1). Although
the disclosed viscosity is outside the claimed range, the disclosed viscosity and the claimed range
are close enough that in the absence of unexpected results, they would be expected to have the
same properties. A prima facie case of obviousness exists where a disclosed range and a claimed
range are not the same and do not overlap, but are close enough that one of ordinary skill in the
art would have expected the same properties. MPEP 2144.05. The claimed weight ratio is

component (A) to component (B) is not limited to 45:55. It would have been obvious for one of
ordinary skill in the art to provide for a weight ratio from 39:61 to 44:56, as a weight ratio of
preferably 45:55 is disclosed. No other polymers are required. The claimed amount of
component (B) would therefore be obtained.
With regard to Claim 2, a density of 945.6 kg/m3 is disclosed (CE2, Table 1).
With regard to Claim 4, component (B) is a copolymer of ethylene and an alpha — olefin
with 3 to 12 carbon atoms (page 11, lines 11 — 15).
With regard to Claim 6, 2.4 wt% carbon black is disclosed (CE2, Table 1).
With regard to Claim 7, the base resin, and therefore the composition, has a density of
947 kg/m3 (page 9, line 24).
With regard to Claims 9 and 23, an ethylene prepolymer component is disclosed (page
11, line 25).
With regard to Claim 10, the claimed process is disclosed (page 18, lines 20 — 29; page
19, lines 1 — 15). However, the claimed process is a product — by — process limitation. 
Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claims 11 — 12 and 15 — 16, a pipe or pipe fitting is disclosed (page 16,
lines 17 — 19).
With regard to Claims 13 — 14 and 17 — 18, the claimed rapid crack propagation and
pressure resistance are not required, as Claims 12 and 16 are not limited to a pipe. The
claimed rapid crack propagation and pressure resistance are also inherent to Buryak et al.
With regard to Claim 19, carbon black is disclosed, as discussed above. The composition

With regard to Claims 21 — 23, it would have been obvious for one of ordinary skill in the art to provide for a weight ratio from 41:59 to 43:57, as a weight ratio of preferably 45:55
is disclosed.

3.	The declaration under 37 C.F.R. 1.132 filed December 7, 2021 is insufficient to overcome the 35 U.S.C. 103(a) rejection of Claim(s) 1 — 4, 6-7, 9- 19 and 21 — 23 as being
unpatentable over Buryak et al (WO 2015/051881 A1).
The declaration provides data regarding the shear stress of the claimed invention and Buryak et al. It is argued, on page 6, that the minimum value of G’ of 600, requiring a shear stress of less than 20.54 kPa s or greater than 153.53 kPa s, based on a linear fit obtained, which is the best fit.
However,  the minimum value is only one point within a range, 600 – 900, and the entire range is not discussed. Furthermore, Buryak et al already disclose a shear stress of 116 kPa s, for a G’ of 706. The use of a linear fit is therefore unnecessary. It is also not clear that a linear fit can be used, as the examples are non – linear, in the sense that the examples are different for other reasons besides G’.
It is also argued, on page 7, that the desired properties of Buryak et al cannot be obtained from Comparative Example 2, which has a shear stress of 116 kPa s.
However, because the Example is a comparative example, it is not intended to have the all of the desired properties of Buryak et al. The previous Action only states that the Example and the claimed invention would be expected by one of ordinary skill in the art to have the same properties.

However, the statement in the previous Action that the Example and the claimed invention would be expected by one of ordinary skill in the art to have the same properties is an acknowledgment that the difference is not negligible. The previous Action does not state that the Example and the claimed invention clearly do have the same properties.


	
	





4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).